Citation Nr: 0930599	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  04-38 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent 
for residuals of a low back injury with an L5-S1 discectomy 
and bilateral foraminal narrowing at L4-5. 

2. Entitlement to an initial rating higher than 10 percent 
for residuals of a low back injury with radiculopathy of the 
right lower extremity, involving the L5-S1 nerve root. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1998 to December 2003. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in July 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada. 

This case was remanded in April 2007 for (1) VA records, (2) 
to ask the Veteran for evidence, documenting incapacitating 
episodes of low back pain, and (3) schedule the Veteran for 
VA orthopedic and neurology rating examinations. The case has 
now been returned for appellate consideration. 


FINDINGS OF FACT

1. The orthopedic manifestations of low back injury residuals 
with an L5-S1 discectomy and bilateral foraminal narrowing at 
L4-5 are flexion greater than 30 degrees, the combined range 
of motion of the lumbar spine is greater than 120 degrees, 
and there is no muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour; also 
there are no incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during a 
twelve month period.

2. The neurologic manifestations of low back injury residuals 
with radiculopathy of the right lower extremity, involving 
the L5-S1 nerve root are a past history of complaints of 
sensory impairment of both lower extremity but more recently 
no complaints or evidence of neurologic, sensory or motor, 
impairment of the lower extremities. 




CONCLUSIONS OF LAW

1. The criteria for an initial rating higher than 10 percent 
for residuals of a low back injury with an L5-S1 discectomy 
and bilateral foraminal narrowing at L4-5 are not met. 
38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.321, 4.1, 4.7, 4.21, 4.40, 4.45, 4.59, Diagnostic 
Codes 5003 and 5242 (2008). 

2. The criteria for an initial rating higher than 10 percent 
for residuals of a low back injury with radiculopathy of the 
right lower extremity, involving the L5-S1 nerve root, are 
not met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.21, 4.124a, Diagnostic 
Codes 8520 and 8522 (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Also, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant. Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

On the initial claims for increase, the RO provided pre- 
adjudication VCAA notice by letter, dated in January 2004, 
addressing the underlying claim of service connection. Where, 
as here, service connection has been granted and the initial 
rating has been assigned, the claim of service connection has 
been more than substantiated, the claim has been proven, 
thereby rendering 38 U.S.C.A. §5103(a) notice no longer 
required because the purpose that the notice was intended to 
serve has been fulfilled. Once the claim of service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision, rating the disability, 
does not trigger additional 38 U.S.C.A. § 5103(a) notice. 
Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claim for an 
initial higher rating. Dingess, 19 Vet. App. 473; Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. 
Peake, 21 Vet. App. 128 (2008).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims. 

The Veteran declined the opportunity to testify in support of 
his claims. VA conducted the necessary medical inquiry to 
determine the severity of the low back disability by 
affording the Veteran VA rating examinations in March 2004. 
The issues now before the Board were remanded in April 2007. 
On remand the Veteran was to be afforded a VA rating 
examination. 

The RO scheduled the Veteran for VA rating examination in 
March 2009 but he failed to appear. And, he has not offer any 
reason for such failure. 

When continued entitlement to a benefit cannot be confirmed 
without a current VA reexamination and a claimant, without 
good cause, fails to report for such reexamination, and the 
reexamination was scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655.  

In supplemental statement of the case, dated in May 2009, the 
RO notified the Veteran of the consequences for failing to 
report for his examinations, citing 38 C.F.R. § 3.655, that 
is, the claim for increase shall be denied. However, the 
Veteran still offered no reason for not having attended the 
scheduled VA rating examination and he has not requested 
further examination.  

Also, it is not shown that the Veteran did not receive notice 
of the scheduling of the VA examination in March 2009.  

As good cause for the failure to report for the VA 
reexaminations is not shown, the provisions of 38 C.F.R. § 
3.655(b), mandate by operation of law that the claim be 
denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

However, because an initial rating claim is considered to be 
"an original compensation claim" in applying 38 C.F.R. 
§ 3.655(b), when a Veteran fails to report for an 
examination, this type of claim should be rated based on the 
evidence of record, as opposed to being summarily denied.  

In Turk v. Peake, 21 Vet. App. 565, 569 (2008) it was held 
because the Veteran had "appealed the initial [] disability 
rating assigned to his [initial claim for service 
connection].  The claim never became final, and should have 
been classified as an 'original compensation claim.'  As 
such, in accordance with the first sentence of the 
regulation, [the Veteran's] claim must be rated based on the 
evidence of record.  See 38 C.F.R. § 3.655(b)."  

Pursuant to the April 2007 remand, the available outstanding 
VA outpatient treatment records were obtained. Also pursuant 
to that remand, in an RO letter dated in September 2008, the 
Veteran was requested to submit evidence documenting 
incapacitating episodes of low back pain and he was notified 
that an such an episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician. However, the Veteran did not respond to the 
request. 

Thereafter, in readjudicating the claims the RO, in the 
supplemental statement of the case dated in May 2009, 
considered the Formula for Rating Intervetebral Disc Syndrome 
Based on Incapacitating Episodes. This was also in accordance 
with the April 2007 remand instructions. 

Accordingly, the Board finds that there has been substantial 
compliance with the April 2007 Board remand. D'Aries v. 
Peake, 22 Vet. App. 97, 105 (2008). 

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

At the time of a private neurological consultation in 
November 2002 the Veteran complained of numbness in a patch 
on the lateral aspect of the right calf. On physical 
examination there was weakness of the abductor hallucis 
longus (L5) on the right. Strength was otherwise intact in 
the hip flexors, hip abductors, dorsiflexion, plantar 
flexion, and foot eversion. There was a loss of sensation to 
pin prick in the L5 distribution in the right leg and a mild 
loss at L4-5 in the "left" leg, on the dorsum of the foot. 
Sensation to vibration and graphesthesia was intact. There 
was no ataxia and no abnormality of gait. Deep tendon 
reflexes were symmetric, at 2+, and brisk. His toes were 
down-going. 

In July 2003 the Veteran underwent right L5-S1 microscopic 
hemi-laminectomy with discectomy and decompression of the S1 
nerve root. 

On VA general medical examination in March 2004 the Veteran's 
posture and gait were normal. On physical examination he had 
no muscle spasm or muscle atrophy. He complained of numbness 
in the distribution of the right peroneal nerve, in the right 
calf and on the lateral aspect of his right lower extremity, 
as well as numbness on the dorsum of the right foot in the 
L5-S1 nerve root distribution. The diagnoses were low back 
pain; status post discectomy at L5-S1 in 2003; and 
radiculopathy of the L5 and S1 nerve roots, on the right. 

On VA neurology in March 2004 the Veteran reported not having 
paresthesias or dysesthesias but complained of decreased 
sensory perception in the areas (described above) in the L5 
and L5-S1 nerve root distributions. He reported that the 
symptoms did not seriously interfere with his activities of 
daily living. The examiner commented that the specific nerve 
involved loss of sensation at the L5 and L5-S1 nerve root 
distributions, involving the superficial branches of the 
right peroneal nerve. There was no evidence of paralysis, 
neuritis, or neuralgia but there was evidence of numbness (as 
described). There was no limitation of motion of right knee 
due to pain, fatigue or weakness. The diagnosis was status 
post discectomy at L5-S1 and involvement of the nerve roots 
at the levels L5 and S1 on the right, with moderate 
discomfort. 

On VA orthopedic examination in March 2004 the Veteran 
complained of having a dull ache in the low back most of the 
time which ranged in intensity from 2 to 3, on a scale of 10, 
but sometimes less. The only treatment he had had was his 
past discectomy. He reported having flare-ups which varied in 
severity, frequency, and duration. The primary precipitating 
factor was bending, e.g., getting in and out of a car, and 
repetitive motions such as bending and flexing, and ascending 
a stairway.  Functional impairment due to flare-ups ranged 
from 10 percent to 15 percent. He had had numbness in the 
distribution of the right peroneal nerve on the lateral 
aspect of the right lower extremity and calf. He also had 
some numbness of the dorsum of the right foot in the 
distribution of L5-S1. He had no erectile dysfunction. He did 
not use an assistive device for walking. He had no functional 
impairment as far as walking, bed activities, and activities 
of daily living. He currently had no occupation. 

On physical examination the Veteran's posture and gait were 
normal. Lumbar flexion was to 72 degrees, extension was to 22 
degrees, lateral bending was to 26 degrees to the right and 
to the left, and rotation, in each direction, was to 40 
degrees. The spine was painful only during flexion. There was 
no evidence of spasm. Neurologically, there was reduction of 
sensation on the lateral aspect of the right lower extremity, 
innervated by the superficial branches of the right peroneal 
nerve, at the level of L5 and also at the level of "L5-S2," 
at the dorsum of the right foot. Motor examination and 
reflexes were within normal limits. The Veteran reported, in 
response to a proposed rectal examination, that everything 
was under control. Laseque's sign was negative, bilaterally. 
There were no vertebral fractures. Waddell's test was 
negative. Lumbar X-rays revealed mild dextrocurvature but the 
Veteran's five lumbar vertebrae were well aligned in the 
saggital plane and without obvious fracture or subluxation. 
The disc spaces and paraspinal soft tissues were 
unremarkable. The diagnoses, after examination, were status 
post discectomy, L5-S1; radiculopathy involving the L5 and S1 
nerve roots on the right; and no left leg involvement. 

A military evaluation report in August 2004 reflects that the 
Veteran had intermittent symptoms of right leg radicular pain 
with intermittent episodes of paresthesias that radiated down 
to the area of the right great toe. On examination his 
postoperative back scar was well healed. On palpation there 
was marked tenderness along the L5, S1, and S2 paraspinal 
area. Deep tendon reflexes were 2/4. There was no clonus. 
Muscle strength was 5/5 both distally and proximally in the 
lower extremities. Neurological sensation, pin prick 
sensation, and proprioception were intact. Lumbar flexion was 
to 35 degrees, extension was to 20 degrees, and rotation, to 
the right and to the left, was to approximately 40 degrees. 
The impressions included intermittent bouts lasting from 2 to 
3 months of incapacitating back pain, secondary to discectomy 
with partial laminectomy at L5-S1. 

Records of the Valley View Surgery Center show that in May 
and June 2004 the Veteran had nerve root blocks and epidural 
injections at L4, L4-5, L5- L5-S1, and L1. 

A May 2004 report from the Kozmary Center for Pain Management 
shows that the Veteran had had nonsteroidal anti-inflammatory 
medication, physical therapy, and narcotic medications but 
that he had not responded to conservative therapy. An August 
2004 report from that facility shows that he complained of 
right-sided low back pain which, on a scale of 10, was 
currently 4, with the worse level having been 8, and with 
medication it was only 1 but without medication it was 9. He 
was not currently working but as to work limitations he was 
"unable to work secondary to pain." 

VA outpatient treatment records in September 2004 show that 
the Veteran complained of having muscle spasm but he had no 
neurological deficits, including no sensory or motor 
deficits. 

October 2004 reports from Advanced Spine & Pain Management 
reflect that when first seen that month the Veteran had 
tenderness of the paraspinal musculature, with a palpable, 
tender, mobile, muscular knot over the right sacroiliac 
joint, consistent with a muscle spasm, last trigger point, 
versus lipoma. Later that month it was noted that a trigger 
point injection the week before had provided the Veteran 
about 90 percent improvement but only temporarily. Lumbar 
decompression protocol was discussed with him. 

VA outpatient treatment records from March 2004 to March 2005 
show that in March 2004 it was noted that a July 2002 MRI had 
revealed diffuse bulging of the lumbosacral spine with 
moderate bilateral foraminal narrowing. An August 2002 MRI 
revealed central disc protrusion at L5-S1. An April 2004 MRI 
revealed that the Veteran had a history of low back and right 
buttock pain but vertebral body height and alignment were 
maintained. There was a small benign appearing bone lesion at 
the inferior aspect of L3, just left of center, near the 
inferior L3 end plate. There was degenerative ligamentum 
flavum mild hypertrophy causing mild thecal sac crowding at 
L4-5 and mild broad based, 3 to 4 millimeter, disc bulging 
laterally at that level, a little to the left, with the left 
neural foramen appearing a little narrower than the right, 
and mild degenerative loss of disc height. At L5-S1 there was 
a right laminectomy defect and small diffuse broad based 
left-sided disc bulging protruding back about 2 to 3 mms. 
There was degenerative loss of disc height and the left 
neural foramen was a little narrower than the right. 

VA outpatient treatment records also reveal that in April 
2004 lumbar fusion was to be considered at a latter date. In 
June 2004 the Veteran complained of low back pain which 
radiated to his right buttock. He denied having weakness or 
numbness in his lower extremities. He denied having bowel or 
urinary incontinence. On physical examination there was mild 
tenderness of the right paralumbar spinal area. Straight leg 
raising was positive on the right at 45 degrees. Motor 
strength was 5/5 in both lower extremities. Patellar reflexes 
were 2+, bilaterally. On examination in September 2004 the 
Veteran had muscle spasm but no tenderness. There were no 
neurological deficits, including no sensory or motor 
deficits. 

General Rating Principles

A rating for a service-connected disability is determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based as far as 
practical on average impairment in earning capacity. Separate 
Diagnostic Codes identify the various disabilities. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings." Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007) (staged ratings may be assigned during the 
appeal of any increased rating claim).

In the supplemental statement of the case, dated in May 2009, 
the RO stated that during the pendency of the appeal the 
criteria for evaluating disabilities of the spine had changed 
in September 2002 and September 2003. However, this is 
partially incorrect. While the rating criteria had changed, 
as stated, these changes were prior to receipt of the initial 
claim for service connection for residuals of an inservice 
low back injury. That claim was received in January 2004, 
after the changes to the criteria for rating disabilities of 
the spine. So, only these new rating criteria will apply in 
this case. Generally see VAOGPGCPREC 3-2000 (when regulations 
change the most favorable version applies but retroactive 
application is precluded when an effective date is specified 
and there is no provision for retroactive applicability). 

Following receipt in January 2004 of the initial claim for 
service connection the July 2004 rating decision initially 
granted service connection for residuals of a low back injury 
with an L5-S1 discectomy and bilateral foraminal narrowing at 
L4-5, and for residuals of a low back injury with 
radiculopathy of the right lower extremity, involving the L5-
S1 nerve root. Each disorder was assigned an initial 10 
percent disability rating, citing Diagnostic Code 5242 for 
rating the orthopedic component and Diagnostic Code 8520 for 
rating the neurologic component. 

When rating a disability of the musculoskeletal system, 
functional loss due pain, weakened movement, and fatigability 
are factors to be considered. 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

When, as here, the Veteran is service-connected for low back 
disability which, as shown by X-rays, encompasses disc 
pathology (also called intervertebral disc syndrome (IVDS)), 
the rating may be made on the basis of incapacitating 
episodes over the past 12 months or by combining separate 
evaluations of the chronic orthopedic and neurologic 
manifestations, whichever method results in the higher 
rating. See Diagnostic Code (DC) 5243.  

Under the new criteria of Diagnostic Code 5243, effective 
September 26, 2003 (prior to the date of receipt of the 
initial January 2004 claim for service connection), with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  

There are several notes set out after the diagnostic 
criteria, a summary of which is as follows. First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code. Second, for purposes of 
VA compensation, normal forward flexion of the thoracolumbar 
spine is 0 to 90 degrees, extension is 0 to 30 degrees, left 
and right lateroflexion of 0 to 30 degrees, and left and 
right lateral rotation are 0 to 30 degrees. The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateroflexion, and left 
and right rotation. The normal combined range of motion of 
the thoracolumbar spine is to 240 degrees. Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation. Fourth, each range of motion should be rounded to 
the nearest 5 degrees.

The criteria for a 10 percent rating are forward flexion of 
the thoracolumar spine greater than 60 degrees but not 
greater than 85 degrees, or the combined range of motion of 
the thoracolumar spine greater than 120 degrees but not 
greater than 235 degrees (the maximum combined range of 
motion being 240 degrees), or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour. 

The criteria for a 20 percent rating based on orthopedic 
manifestations are forward flexion of the thoracolumar spine 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumar spine not 
greater than 120 degrees (the maximum combined range of 
motion being 240 degrees), or muscle spasm or guarding severe 
enough to result in abnormal gait or abnormal spinal contour.  

Under Diagnostic Code 5243 the pertinent considerations are 
(1) incapacitating episodes (defined in Note 1 as a period of 
acute signs and symptoms due to intervertebral disc syndrome 
(IVDS) that requires bed rest prescribed by and treatment by 
a physician) during the immediately preceding 12 months and, 
if so, the total duration of them, or (2) the combination of 
the neurologic and orthopedic manifestations of the 
disability under 38 C.F.R. § 4.25. Whichever method results 
in the higher evaluation must be used.  

As to incapacitating IVDS episodes in the past 12 months, if 
they have a total duration of at least 1 week but less than 2 
weeks, a 10 percent evaluation is warranted. If they have a 
total duration of at least 2 weeks but less than 4 weeks, 
a 20 percent evaluation is warranted.  

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician. Note 1 to Diagnostic 
Code 5243. 

Neurological manifestations of lumbar radiculopathy are rated 
under Diagnostic Code 8520 as paralysis of the sciatic nerve.  
The criterion for a 10 percent rating is mild incomplete 
paralysis.  The criterion for a 20 percent is moderate 
incomplete paralysis. Under Diagnostic Code 8522, paralysis 
of the superficial nerve, the criterion for a 10 percent 
rating is moderate incomplete paralysis. The criterion for a 
20 percent is severe incomplete paralysis. When the 
involvement of a peripheral nerve is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree. Note to 38 C.F.R. § 4.124a.  

Low Back Injury Residuals With L5-S1 Discectomy and Bilateral 
L4-5 Foraminal Narrowing

It is clear that the Veteran has not had incapacitating 
episodes for which a physician has prescribed bed rest.  
Accordingly, the rating for the service-connected low back 
disorder must be made on orthopedic manifestations.  The 
Veteran already has a separate rating for neurological 
manifestations. 

The criteria for the current 10 percent rating and the 
criteria for the next higher rating under Diagnostic Code 
5242 provide for three alternative bases for the assignment 
of those ratings. One is the degree of motion in 
thoracolumbar flexion, the second is the total combined range 
of motion of the thoracolumbar spine, and (for a 20 percent 
rating) the third is muscle spasm or guarding or, 
alternatively, guarding severe enough to cause an abnormal 
gait or abnormal spinal contour. 

The March 2004 VA examination found flexion was to 72 degrees 
but the August 2004 examination at a military facility found 
that flexion was to only 35 degrees. In the Veteran's VA Form 
9 of December 2004 he stated that he was taking narcotic 
medication at the time of the 2004 VA examination but not at 
the time of the later examination in August 2004. In this 
regard, the 35 degrees of limitation of motion would fall 
within the criteria for a 20 percent rating. 

However, the August 2004 examination did not describe the 
Veteran's range of motion in lateral bending in either 
direction and, so, can not be properly used for calculating 
the Veteran's total combined motion. Nevertheless, his motion 
in extension and rotation, in each direction, at that time 
together with motion in flexion result in a total combined 
motion of 135 degrees, which falls within the criteria for a 
10 percent rating. 

Similarly, recent clinical evidence indicates that the 
Veteran has had muscle spasm but, on the other hand, that 
spasm is not shown to have caused an abnormal gait. Likewise, 
it is not shown to have caused an abnormal spinal contour. In 
this respect, X-rays at the time of the March 2004 VA 
examination found dextrocurvature of the spine. However, it 
is significant to note that this predates the clinical 
evidence of any muscle spasm and, so, the subsequent muscle 
spasm can not have caused the dextrocurvature. Also, there is 
no evidence that any muscle spasm has in any way aggravated 
or worsened any dextrocurvature of the spine. 

In sum, the Board finds that the current 10 percent 
disability rating more closely approximates the Veteran's 
overall orthopedic component to the service-connected 
disability at issue at all times during this appeal. 

Low Back Injury With Right Lower Extremity Radiculopathy of 
the L5-S1 Nerve Root

The most recent evidence shows that the Veteran's radicular 
pain extends only to his right buttock. Earlier, in 2002, he 
had complaints of sensory decrease in both lower extremities 
but the March 2004 VA examination shows that he complained of 
sensory impairment only in the right lower extremity and this 
was shown to involve the superficial branches of the right 
peroneal nerve. Since this was solely sensory it could be no 
more than moderate which does not warrant a rating in excess 
of 10 percent under Diagnostic Code 8522. And beginning with 
the August 2004 examination at a military facility he no 
longer had any complaints of sensory impairment in either 
lower extremity. Moreover, the evidence has never shown that 
he has had any motor impairment of either lower extremity due 
to his radiculopathy. 

Accordingly, the Veteran does not meet the schedular criteria 
for a rating higher than 10 degrees for the service-connected 
disorder at issue based on neurologic manifestations at any 
time during this appeal. 

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating. The threshold 
factor for extraschedular consideration is a finding that the 
evidence presents such an exceptional disability picture that 
the available schedular ratings for the service-connected 
disability are inadequate. This is accomplished by comparing 
the level of severity and symptomatology of the 
service-connected disability with the established criteria. 
Thun v. Peake, 22 Vet. App. 111, 115 (2008) (citing 
VAOPGCPREC 6-96); aff'd Thun v. Peake, 2009 WL 2096205 (Fed. 
Cir.). 

If the criteria reasonably describe a veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate and referral for 
an extraschedular rating is not required. Thun, Id. 

Comparing the Veteran's current disability level and 
symptomatology to the Rating Schedule, the degree of 
disability is contemplated by the Rating Schedule and the 
assigned schedule rating is, therefore, adequate and no 
referral to an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1). In reaching this determination, the 
Board has considered the private opinion that the Veteran is 
unable to work due to low back pain; however, when this 
opinion is compared with the evidence as a whole the 
Veteran's overall disability picture, including the 
significant degree of remaining motion, and current lack of 
any sensory or motor deficits of the lower extremities, and 
only limited functional impairment this opinion simple does 
not establish that the rating criteria in this case are 
inadequate to properly compensate the Veteran. 

Lastly, in Norris v. West, 12 Vet. App. 413 (1999) it was 
held that a claim for a rating increase includes a claim for 
a total disability rating based on individual unemployability 
due to service-connected disabilities when there is evidence 
of current service-connected unemployability in the claims 
file and the claimant meets the minimum schedular rating 
criteria of 38 C.F.R. § 4.16(a). Here, however, despite the 
August 2004 private record stating that the Veteran could not 
work due to back pain, the Veteran does not meet the minimum 
schedular rating criteria of 38 C.F.R. § 4.16(a) because his 
combined disability rating is only 20 percent. 

This being the case, the claims must be denied because the 
preponderance of the evidence is unfavorable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  






ORDER

An initial rating higher than 10 percent for residuals of a 
low back injury with an L5-S1 discectomy and bilateral 
foraminal narrowing at L4-5 id denied. 

An initial rating higher than 10 percent for residuals of a 
low back injury with radiculopathy of the right lower 
extremity, involving the L5-S1 nerve root is denied. 



____________________________________________
GEORGE E. GUIDO, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


